DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 4-8, 10, 12-14 and 16, drawn to a multimodal peptide ligand imaging agent and theranostic peptide agent in the reply filed on July 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20, 22-28, 30, 32, 33, 35, 36, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.
Status of Claims
	Claims 4-8, 10, 12-14, 16, 18-20, 22-28, 30, 32, 33, 35, 36, 38 and 39 are pending. Claims 18-20, 22-28, 30, 32, 33, 35, 36, 37 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 4-8, 10, 12-14 and 16 are under examination.
Priority
Applicant’s claim for the benefit of prior-filed application, 62/516,598, filed June 7, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 25, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed November 25, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Accordingly, the Kastin, Abba reference was not considered because the copy of the reference filed was illegible. Please see strikethrough. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
Claims 4-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for a claimed genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosure correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. MPEP §2163.05 II.A(3)(a)(ii).
Claims 4-8, 10, 12-14 and 16 are directed to a multimodal peptide ligand imaging agent comprising a peptide ligand capable of selectively binding to formyl peptide receptors an imaging moiety and optionally, a linker that binds the peptide ligand and imaging moiety. The claims are directed to a genus of peptide ligands that have the capability to binding to formyl peptide receptors. Only one peptide ligand that selectively binds to formyl peptide receptor 1 (FPR1) was reduced to practice. The peptide ligand reduced to practice is the peptide represented by SEQ ID NO: 1 having the amino acid sequence LDLLDL. The disclosure teaches the peptide ligand selectively binds formyl peptide receptor 1. The specification reduced to practice no other peptide ligands that are capable of selectively binding to formyl peptide receptors. The disclosure does not describe structure or other physical and/or chemical properties besides the sequence LDLLDL that are shared among the claimed genus of peptide ligands. The disclosure does not describe a correlation between function and structure that is shared between the claimed genus of peptide ligands. 
The prior art describes peptide ligands, such as the annexin A1 N-terminal derived peptide (AnxA1Ac2–26) and the peptide cFLFLF, that bind to formyl peptide receptors. See for example Vital et al. (“Formyl-Peptide Receptor 1/3/Lipoxin A4 Receptor Regulates Neutrophil-Platelet Aggregation and Attenuates Cerebral Inflammation”, Circulation, 2016, pp.2169-2179) and Li et al. (“Multimodal formyl peptide receptor 1 targets inflammation imaging probe: cFLFLF-MHI-DOTA”, Bioorganic and Medicinal Chemistry Letters, published online 12 December 2015, pp. 1052-1055). The peptide ligands described in the prior share no structural similarity with the single peptide ligand reduced to practice. The prior art also describes peptides comprising the amino acid sequence LDLLDL that do not specifically bind to formula peptide receptors. See for example WO 2009/044279 A2 which teaches surfactin analogs have comprising the amino acid sequence LDLLDL. Thus, there is no correlation between function and structure established in the prior art or in the disclosure such that one of ordinary skill in the art could recognize or understand the structure from the function and the minimal structure of SEQ ID NO: 1 described. It is clear from the prior art that there is no correlation between the structure of peptide ligands and the selective function of binding formyl peptide receptors. It is also clear the structure of SEQ ID NO: 1 is not predictive of peptides having the function of selectively binding to formyl peptide receptors. Based on the teachings in the prior art and in the disclosure, the artisan of ordinary skill would conclude applicants were not in possession of the claimed genus because there is a lack of structure/function correlation and the single peptide ligand consisting of the amino acid sequence represented by SEQ ID NO: 1 (LDLLDL) that binds to formyl peptide receptor1 is not representative of the genus of peptide ligands that are capable of binding to formyl peptide receptors. According to the disclosure and knowledge in the prior art, a person of ordinary skill in the art would conclude Applicants were in possession of a multimodal peptide ligand comprising a peptide ligand that selectively binds formyl peptide receptor 1 and an imaging moiety wherein the peptide ligand consists of the amino acid sequence SEQ ID NO: 1. 
Therefore, the reasons set forth above, claims 4-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. A claim directed to a peptide ligand capable selectively binding to formyl peptide receptors 1 conjugated to a imaging moiety wherein the peptide ligand consists of SEQ ID NO: 1 would be fully supported by the disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Multimodal formyl peptide receptor 1 targets inflammation imaging probe: cFLFLF-MHI-DOTA”, Bioorganic and Medicinal Chemistry Letters, published online 12 December 2015, pp. 1052-1055).
Regarding claim 4, Li et al. disclose the multimodal probe cFLFLFK-PEG-MHI-DOTA. See Scheme 1. The probe comprises the peptide receptor recognition module cFLFLF. cFLFLF recognizes and binds Formyl Peptide Receptor 1 (FPR1). See the abstract. cFLFLF is conjugated to a near infrared fluorophore, MHI-148, and a metal chelator, DOTA. See Figure 1 and page 1053, left col.-1st paragraph. The metal chelator DOTA is complexed with a radiometal for nuclear imagining or with a paramagnetic metal for MRI imaging. See the abstract and Scheme 1. The peptide receptor recognition module is linked to MHI and DOTA through a PEG linker. See Scheme 1
Regarding claim 5, the multimodal probe comprise a PEG linker. See Scheme 1.
Regarding claim 6, the peptide receptor recognition module cFLFLF recognized and binds Formyl Peptide Receptor 1 (FPR1). See the abstract.
Regarding claim 8, the multimodal probe comprises the near infrared fluorophore, MHI-148, (optical imaging fluorophore), and the metal chelator, DOTA complexed with a radiometal for nuclear imagining or with a paramagnetic metal for MRI imaging. See the abstract, Figure 1, Scheme 1, and page 1053, left col.-1st paragraph.
Therefore, the disclosures of Li et al. anticipate the claimed invention.

Claims 4-6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2015/0050213 A1; published February 19, 2015) as evidenced by Li et al. (“Multimodal formyl peptide receptor 1 targets inflammation imaging probe: cFLFLF-MHI-DOTA”, Bioorganic and Medicinal Chemistry Letters, published online 12 December 2015, pp. 1052-1055).
Regarding claim 4, Stone et al. disclose the imaging complex cFLFLF-PEG-64Cu. See the abstract. Stone et al. further disclose the imaging complexes cFLFLF-PEG-Cy5 and cFLFLF-PEG-Cy7. See paragraphs [0019 and 0020]. cFLFLF is a peptide ligand of formyl peptide receptors (FPR). See the abstract. cFLFLF recognizes and binds Formyl Peptide Receptor 1 (FPR1) as evidenced by Li et al. See the abstract in Li et al. 64Cu is a radioisotope (imaging agent). See paragraph [0006]. Cy5 and Cy7 are fluorescent dyes (optical imaging fluorophore). See paragraph [0019]. The imaging complex are utilized to image brain inflammation. See the abstract and paragraph [0010].
Regarding claim 5, cFLFLF-PEG-64Cu, cFLFLF-PEG-Cy5, and cFLFLF-PEG-Cy7 comprise a PEG linker. See the abstract and paragraphs [0019 and 0020].
Regarding claim 6, cFLFLF recognizes and binds Formyl Peptide Receptor 1 (FPR1) as evidenced by Li et al. See the abstract.
Regarding claim 8, Cy5 and Cy7 are fluorescent dyes (optical imaging fluorophore). See paragraphs [0019 and 0020].
Regarding claim 10, Stone et al. disclose cFLFLF-PEG-64Cu. See the abstract. Stone et al. further discloses cFLFLF-PEG-Cy5 and cFLFLF-PEG-Cy7. See paragraphs [0019 and 0020]. cFLFLF is a peptide ligand of formyl peptide receptors (FPR). See the abstract. cFLFLF recognizes and binds Formyl Peptide Receptor 1 (FPR1) as evidenced by Li et al. See the abstract in Li et al. 64Cu is a radioisotope (imaging agent). See paragraph [0006]. Cy5 and Cy7 are fluorescent dyes (optical imaging fluorophore). See paragraph [0019]. Stone et al. disclose a therapeutic can be attached to the imaging complex. See paragraph [00149].
Regarding claim 12, cFLFLF recognizes and binds Formyl Peptide Receptor 1 (FPR1) as evidenced by Li et al. See the abstract.
Regarding claim 14, Cy5 and Cy7 are fluorescent dyes (optical imaging fluorophore). See paragraphs [0019 and 0020].
Therefore, the disclosures of Stone et al. as evidenced by Li et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Stone et al. (US 2015/0050213 A1; published February 19, 2015) as evidenced by Li et al. (“Multimodal formyl peptide receptor 1 targets inflammation imaging probe: cFLFLF-MHI-DOTA”, Bioorganic and Medicinal Chemistry Letters, published online 12 December 2015, pp. 1052-1055) and Ajmone-Cat et al. (“Non-Steroidal Anti-Inflammatory Drugs and Brain Inflammation: Effects on Microglial Functions”, Pharmaceuticals, 2010, pp. 1949-1964).
The teachings of Stone et al. are discussed above. Stone et al. do not teach the therapeutic agent is a cancer therapeutic or an anti-inflammatory agent.
Ajmone-Cat et al. teach Non-Steroidal Anti-Inflammatory Drugs (NSAID) are neuroprotective and the first choice for treating inflammation. See the abstract and page 1915, 1st paragraph.
At time of the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Stone et al. with the teachings of Ajmone-Cat et al. to arrive at the claimed invention. It would have been obvious to attach an anti-inflammatory agent as the therapeutic agent to the imagining complex to carry the agent to the site of inflammation to treat the inflammation.
Therefore, the claim was prima facie obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention.
Summary
Claims 4-8, 10, 12-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 4-8, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1). Claim 16 is rejected under 35 U.S.C. 103. Claims 7 and 13 are not rejected under prior art.
Conclusion
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658